144 Ga. App. 599 (1978)
241 S.E.2d 481
FORD
v.
THE STATE.
55146.
Court of Appeals of Georgia.
Submitted January 5, 1978.
Decided January 24, 1978.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Assistant District Attorneys, for appellee.
DEEN, Presiding Judge.
Ford stole a Ford from Beaudry Ford, Inc., and appeals his conviction on the general grounds only. We find the evidence ample to sustain the verdict.
One to whom property is bailed for a purpose beneficial to both parties and who converts the property to his own use is guilty of a criminal conversion. Heughan v. State, 82 Ga. App. 640 (6) (61 SE2d 685). In deciding whether a larceny has been committed, proof of wrongful asportation, no matter how slight, is sufficient to show the wrongful exercise of dominion over the property. Johnson v. State, 9 Ga. App. 409 (71 S.E. 507). As to the intent to steal, it "involves a state of mind which can only be shown by inference from the circumstances, absent an admission or confession" and the weight to be given the defendant's explanation of his intent generally addresses itself to the jury. McCrary v. State, 124 Ga. App. 649 (185 SE2d 586).
In the present case preliminary papers had been issued by Beaudry Ford, Inc. to the defendant who was then to drive a Ford van to another state and obtain a ride back with another bailee who would be returning to the local office. When he came to pick up the car it was discovered that he had no driver's license. While representing to one employee that he was waiting for the license, he represented to another that he had permission to drive the car away, which he did. According to the state's testimony, he then drove to a filling station in another town and attempted to sell the spare tire "out of the van" in exchange for gasoline. When arrested he had *600 returned to his home with the vehicle.
The jury were authorized under this evidence to find that the defendant knew he had no right to remove the vehicle until he produced a driver's license; that he nevertheless obtained possession of it by artifice, and that he then attempted to sell some of its accessories for his own purposes. These facts are sufficient to support the larceny conviction as against the appeal on the general grounds only.
Judgment affirmed. Smith and Banke, JJ., concur.